                               UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION

    DINA CAPITANI,                                    )
                                                      )
          Plaintiff,                                  )
                                                      )
    v.                                                )    NO. 3:19-cv-00120
                                                      )
    WORLD OF MINIATURE BEARS,                         )
    INC., et al.,                                     )
                                                      )
          Defendants.                                 )

                                                 ORDER

         The Court held a bench trial in this case on September 1 and 2, 2020. As stated at the trial’s

conclusion, the parties 1 shall submit Proposed Findings of Fact and Conclusions of Law within

thirty (30) days after the trial transcript is filed. Each Proposed Finding of Fact should be separately

numbered and include a record citation, and each Proposed Conclusion of Law shall contain legal

authority.

         Within thirty (30) days after the trial transcript is filed, the parties shall also file a separate

brief containing their respective closing argument. The parties will then have thirty (30) days to

respond to their opponent’s brief, and fifteen (15) days after that to file an optional reply.

         To assist the Court render a final decision on the merits, the parties’ closing briefs should

address, among other things, the following issues:

         •       Did Capitani register with the United States Copyright Office the Stafford Bull

Terrier image before bringing this lawsuit? (See Pl.’s Ex. 10 at PageID # 85; Pl.’s Ex. 11 at PageID

# 66.)



1
 Defendants MiniBears Gems & Gifts, Inc. and World of Miniature Bears, Inc. may submit joint
post-trial filings.


     Case 3:19-cv-00120 Document 107 Filed 09/09/20 Page 1 of 3 PageID #: 1758
       •        Putting aside any affirmative defenses, did Defendant(s) infringe on Capitani’s

copyright in “Doggie Doodles by Dina Volume II,” (see Joint Exhibit 1), as evidenced by

Plaintiff’s Exhibits 10–13 and 18–36?

       •        What specific evidence do you believe establishes when Minhou Bolai Arts &

Crafts Co., LTD. manufactured the 1,248 wall clocks referenced in Defendants’ Exhibit 9? In

addressing this question, you should also explain why you believe these clocks were lawfully

manufactured pursuant to the Capitani-Roebuck License Agreement (Plaintiff’s Exhibits 2–3) or

any other authority, and whether Capitani placed these clocks in the stream of commerce under 17

U.S.C. § 109.

       •        Assuming for discussion purposes only that Capitani has established liability, can

she receive additional statutory damages from Defendant(s) for copyright infringement of images

that she already received statutory damages for in Capitani v. Roebuck et al., No. 3:16-cv-740

(M.D. Tenn.) (“Capitani I”)? For example, if the Court’s October 27, 2017 Order in Capitani I

awarded Capitani statutory damages for Roebuck’s infringement of her copyright in her Bichon

Frise image, can the Court award additional, separate statutory damages for Defendant(s)’

infringement of her copyright in the same Bichon Frise image? Please cite and discuss legal

authority for your position.

       •        Regardless of the answer to the above question, does the Court have authority to

enter an order in this separate case holding Defendant(s) jointly and severally liable for some or

all of the statutory damages awarded in Capitani I? Please cite and discuss legal authority for your

position.




                                                 2

   Case 3:19-cv-00120 Document 107 Filed 09/09/20 Page 2 of 3 PageID #: 1759
        •       Do the parties agree that Plaintiff did not receive any payment from the Defendants

in Capitani I? If Plaintiff did receive payment, can the parties agree on the amount received by

Plaintiff?

        •       How should the Court treat the $800.00 cash royalty payment Plaintiff received

from Roebuck?

        •       After judgment entered in Capitani I, specify when did Plaintiff discover sales and

what images were involved.

        The Court reserves decision on whether further oral argument is warranted until after it

receives the parties’ post-trial filings.

        Last, these deadlines should not deter the parties from considering further efforts to settle

any or all issues before the Court.

        IT IS SO ORDERED.



                                                      ____________________________________
                                                      WAVERLY D. CRENSHAW, JR.
                                                      CHIEF UNITED STATES DISTRICT JUDGE




                                                 3

   Case 3:19-cv-00120 Document 107 Filed 09/09/20 Page 3 of 3 PageID #: 1760
